DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1-19.
Claims 1-18 are interpreted under 35 USC 112(f) because they recite generic placeholders a coordinate space setting section, an imaging condition setting section, a characteristic part setting section, an evaluation value calculating section, an evaluation value calculating section, an imaging evaluation map generating section, a weight setting section, a notice part selecting section, an object image acquiring section, and a three-dimensional model generating section coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim 19 is interpreted under 35 USC 112(f) because they recite a step of setting a coordinate space, a step of setting a plurality of imaging candidate positions, a step of setting an imaging condition, a step of setting a plurality of characteristic part, a step of setting an evaluation standard, a step of calculating an evaluation value, a step of generating an imaging evaluation map coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specification provides the required support for each section or each step with its functionality and implanted by a CPU/server/processor (“[0459] In the above embodiments, the functions realized by the computer may be realized by various processors. The various processors may include a CPU which is a general-purpose processor that executes programs and functions as a variety of processing units, a programmable logic device (PLD) of which a circuit configuration is changeable after manufacturing, such as a field programmable gate array (FPGA), a dedicated electric circuit that is a processor having a circuit configuration that is dedicatedly designed for executing a specific process, such as an application specific integrated circuit (ASIC), or the like.”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 

Independent claim 21 is directed to an imaging evaluation map, which is not a process, machine, manufacture, or composition of matter.  Therefore claim 21 is rejected under 35 USC 101.
Claim 22 is also rejected under 35 USC 101 by virtue of dependency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/008587. 
This is a provisional nonstatutory double patenting rejection.


Claims correspondence
Instant application
21
Copending application: 17/008587
1, 11,  13, 15, 19-22



Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11,  13, 15, 19-22 of copending Application No. 17/008587 in view of   Alarcon-Herrera et al. ( "Viewpoint Selection for Vision Systems in Industrial Inspection", 2014 IEEE International Conference on Robotics & Automation (ICRA), 2014 May 31 9pp.4934-4939), 2014, “Alarcon”).


Instant application
Claim 21
Copending application# 17/008587
Claim 1

 An imaging apparatus comprising: 


An imaging evaluation map in which an evaluation value that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition is determined, for each of a plurality of imaging conditions with respect to a plurality of imaging candidate positions.
an imaging evaluation map acquiring section that acquires an imaging evaluation map in which an evaluation value that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition is determined at a plurality of imaging candidate positions for each of a plurality of imaging conditions; and 



an imaging point selecting section that selects an imaging point suitable for imaging the object and an imaging condition at the imaging point on the basis of the acquired imaging evaluation map.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3, 9-10, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Alarcon-Herrera et al. ("Viewpoint Selection for Vision Systems in Industrial Inspection", 2014 IEEE International Conference on Robotics & Automation (ICRA), 2014 May 31 pp.4934-4939), 2014, “Alarcon”).

Regarding claim 1, Alarcon teaches, an imaging evaluation map generating device (Alarcon, Page 4934, right column, top paragraph, “The objective of this work is to provide vision specialists with a tool for automatically producing camera layouts for industrial inspection” Page 4939, “We implemented our method and devised a design tool that only needs as inputs: a CAD model, a list of cameras and lenses, and the desired resolution. The output is a list of the positions and orientations of the selected viewpoints”) comprising:
a coordinate space setting section that sets a coordinate space including an object; (Alarcon Page 4935, left column, last paragraph:  “The geometric environment model is a set of three-dimensional surfaces and it accounts for static occlusion in the scene. The task is modeled using a set of directional points, which are three-dimensional points with a direction component, and a set of task parameters”.  A coordinate space is necessarily set because the viewpoints v and the object points p have three-dimensional coordinates (e.g. D1 p.4935 left-hand column last paragraph "...using a set of directional points, which are three-dimensional points", equation (6))
an imaging candidate position setting section that sets a plurality of imaging candidate positions in the coordinate space; ( Page 4936, Left Column, “B. Viewpoint Generation We are particularly interested in populating the solution space only with feasible viewpoint candidates. Thus, we use an approach similar to that used by Tarbox and Gottschlich [1]. For every point in the scene point list, an optimal viewpoint vj can be generated using the following guidelines: • A viewpoint along the line that extends from the scene-point’s normal provides visibility coverage strength of 1.0…….…….. The position component.
 vx = px + dS sin(pρ) cos(pη) (6a) 
vy = py + dS sin(pρ) sin(pη) (6b) 
vz = pz + dS cos(pρ)  (6c)” 
an imaging condition setting section that sets an imaging condition of the object; (Alarcon, Orientation of camera viewpoint is considered as imaging condition. Page 4936 left column last paragraph: “The direction component. vρ = pρ + π (7a)  vη = pη (7b)……………. subscripts ρ and η represent the direction formatted in spherical coordinates.” . In addition, for each viewpoint a plurality of lenses and cameras are also considered as imaging conditions. Page 4938 First paragraph: “ Given a list of cameras L C and a list of lenses L L, the list of devices L D = [L C × L L]such that |L D| = |L C | · |L L|.”);
a characteristic part setting section that sets a plurality of characteristic parts for the object; (Alarcon, Page 4935: right column,  last paragraph: “In order to devise a solution to the problem in Section II-B, we first discretize the scene. To this end we import the CAD file of the part to be inspected, and extract the triangular mesh. Then, we compute the centroid of each triangle and the normal vector to the plane where the triangle lies. Using each of the triangles’ centroids and normals we construct an ordered list of directional points.”).
an evaluation standard setting section that sets an evaluation standard of imaging based on the imaging candidate position and the imaging condition for each of the characteristic parts; (Evaluation standard is defined by coverage model and it is based on the imaging candidate position (v) and the imaging condition (direction of imaging, lens property) for each of the characteristic parts (p).  Page 4935, left column bottom paragraph:  “The coverage model of a vision system models multiple cameras, the environment, and the task. The camera system is approximated using the pin hole model, which accounts for the sensor’s properties, and the coverage model additionally considers the lens’ properties. The geometric environment model is a set of three-dimensional surfaces and it accounts for static occlusion in the scene. The task is modeled using a set of directional points, which are three-dimensional points with a direction component, and a set of task parameters. The directional points model the target to an arbitrary degree of precision, and the task parameters model the visual requirements of the task. The coverage function C(v, p) is bound to the range [0, 1]”)
an evaluation value calculating section that calculates an evaluation value that represents an evaluation of imaging in a case where the object is imaged at the imaging candidate position set by the imaging candidate position setting section under the imaging condition set by the imaging condition setting section, for each of the imaging candidate positions; ( Alarcon, Page 4935 left column, last paragraph: “The coverage function C(v, p) is bound to the range [0, 1] and it represents the grade of coverage at a point p as seen from viewpoint v.” This coverage function value is the evaluation value for an imaging candidate position v, v also has direction or condition. The coverage function value is calculated for each v, see input of equation 1.  ) and
an imaging evaluation map generating section that generates an imaging evaluation map in which the evaluation value is determined for each of the imaging candidate positions, (Alarcon, Fig.1 is the imaging evaluation map where for each v or candidate position  evaluation value is shown. Page 4936 Right column: “C. Graph-Based Data Structure: Given the ordered list of scene-points p and the associated list of viewpoints v, we build a data structure that will help us formalize our viewpoint selection algorithm latter in Section IV. Note that since every scene-point yields a viewpoint then |p| = |v|, hereafter we use n to denote the size of either p or v……. To illustrate this, Figure 1 shows the adjacency matrix of vision graph G.”)
wherein the evaluation value calculating section calculates, in a case where the evaluation value for each of the imaging candidate positions is calculated, an individual Page 4936 equation 8 shows the coverage strength (evaluation value) for each candidate point (v) by calculating sum of coverage strength for each scene points (characteristic parts). See Page 4936 right column last paragraph:

    PNG
    media_image1.png
    166
    371
    media_image1.png
    Greyscale
)

Regarding claim 2, Alarcon teaches, wherein the evaluation standard is defined by an evaluation function having a position and an imaging condition as parameters. (Alarcon, Page 4935 left column, last paragraph: “The coverage function C(v, p) is bound to the range [0, 1] and it represents the grade of coverage at a point p as seen from viewpoint v.” This coverage function value is the evaluation value for an imaging candidate position v, v also has direction or condition. The coverage function value is calculated for each v, see input of equation 1.  )

Regarding claim 3, Alarcon teaches, wherein the imaging condition setting section sets the plurality of imaging conditions, (See Page 4936, left column, Alarcon 
wherein the evaluation value calculating section calculates the evaluation value for each imaging candidate position and each imaging condition, Alarcon, Page 4935 left column, last paragraph: “The coverage function C(v, p) is bound to the range [0, 1] and it represents the grade of coverage at a point p as seen from viewpoint v.” This coverage function value is the evaluation value for an imaging candidate position v, v also has direction or condition. The coverage function value is calculated for each v, see input of equation 1.) and
wherein the imaging evaluation map generating section generates the imaging evaluation map in which the evaluation value is determined for each of the plurality of imaging conditions with respect to the plurality of imaging candidate positions. (Alarcon, Fig.1 is the imaging evaluation map where for each v or candidate position evaluation value is shown. Page 4936 Right column: “C. Graph-Based Data Structure Given the ordered list of scene-points p and the associated list of viewpoints v, we build a data structure that will help us formalize our viewpoint selection algorithm latter in Section IV. Note that since every scene-point yields a viewpoint then |p| = |v|, hereafter we use n to denote the size of either p or v……. To illustrate this, Figure 1 shows the adjacency matrix of vision graph G.”)


Regarding claim 9, Alarcon teaches, wherein the characteristic part is specified by a position and an azimuth in the coordinate space. (Page 4936 left column, last Page 4936 left column, last paragraph: “where viewpoint v is defined as v = [vx, vy, vz, vρ, vη], and similarly for scene-point p. In both cases subscripts x, y, and z represent the position, and subscripts ρ and η represent the direction formatted in spherical coordinates.”)

Regarding claim 10, Alarcon teaches, wherein the characteristic part setting section sets a vertex and/or a ridge of the object as the characteristic part. (Page 4936 left column, last paragraph describes p (model part) with in three dimensional coordinate of a vertex of the object as the characteristic part. “where viewpoint v is defined as v = [vx, vy, vz, vρ, vη], and similarly for scene-point p. In both cases subscripts x, y, and z represent the position, and subscripts ρ and η represent the direction formatted in spherical coordinates.”)


Claim 19 is directed to a method and steps are similar in scope and function of the elements of the apparatus claim 1 and therefore claim 19 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 21, Alarcon teaches, an imaging evaluation map (Fig. 1, (Alarcon, Fig.1 is the imaging evaluation map where for each v or candidate position evaluation value is shown. Page 4936 Right column: “C. Graph-Based Data Structure Given the ordered list of scene-points p and the associated list of viewpoints v, we build a data structure that will help us formalize our viewpoint selection algorithm latter in Section IV. Note that since every scene-point yields a viewpoint then |p| = |v|, hereafter we use n to denote the size of either p or v……. To illustrate this, Figure 1 shows the adjacency matrix of vision graph G.”) in which an evaluation value ( C(v, p)) that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition is determined, for each of a plurality of imaging conditions with respect to a plurality of imaging candidate positions. (Alarcon, Page 4935 left column, last paragraph: “The coverage function C(v, p) is bound to the range [0, 1] and it represents the grade of coverage at a point p as seen from viewpoint v.” This coverage function value is the evaluation value for an imaging candidate position v, v also has direction or condition. The coverage function value is calculated for each v, see input of equation 1.   Each V (imaging position) has a coverage function value of imaging (evaluation value) for each different imaging condition (imaging condition is the angle which is included in v each V has different imaging angle because v-p path is different for each object position from a imaging position v.)

Regarding claim 22, Alarcon teaches, wherein the evaluation value for each imaging condition at each imaging candidate position is calculated by setting a plurality of characteristic parts on the object (See Page 4936, left column: Alarcon sets direction angle of viewpoint for each viewpoint, each angle/direction is an imaging condition. As there are multiple viewpoints, there are multiple imaging conditions.)
Alarcon, Page 4935 left column, last paragraph: “The coverage function C(v, p) is bound to the range [0, 1] and it represents the grade of coverage at a point p as seen from viewpoint v.” This coverage function value is the evaluation value for an imaging candidate position v, v also has direction or condition. The coverage function value is calculated for each v, see input of equation 1.)  calculating an individual evaluation value for each characteristic part according to the evaluation standard, and calculating a sum of the obtained individual evaluation values for the respective characteristic parts.( evaluation value  C(v,p)for each candidate point (v) is calculated, and it is calculated for each characteristic part (p). Then  Page 4936 equation 8 shows the coverage strength (evaluation value) for each candidate point (v) by calculating sum of coverage strength for each scene points (characteristic parts). See Page 4936 right column last paragraph:

    PNG
    media_image1.png
    166
    371
    media_image1.png
    Greyscale
)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Alarcon in view of Espeset et al. (US patent publication 20170372523 “Espeset”)


Regarding claim 4, Alarcon doesn’t expressly teach, wherein the imaging condition setting section sets the plurality of imaging conditions having at least different imaging directions. 
However Espeset teaches, an imaging condition setting section sets the plurality of imaging conditions having at least different imaging directions. (“[0150] In certain embodiments, the real world video may be captured using a camera configuration as illustrated in FIG. 10. As illustrated in this figure, one or more cameras may be positioned on top of a vehicle, with different cameras pointed in different directions in order to capture a complete 360 degree view of the surrounding environment.”
Alarcon and Espeset are analogous as they are from the field of image capturing of object for viewing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have the imaging condition setting section set the plurality of imaging conditions having at least different imaging directions as taught by Espeset.
The motivation to include the modification is to capture wide area of the object with different orientation of imaging devices.

Regarding claim 5, Alarcon doesn’t expressly teach, wherein the imaging condition setting section sets the plurality of imaging conditions having at least different imaging angles of view. 
However Espeset teaches, an imaging condition setting section sets the plurality of imaging conditions having at least different imaging angles of view. . (“[0150] In certain embodiments, the real world video may be captured using a camera configuration as illustrated in FIG. 10. As illustrated in this figure, one or more cameras may be positioned on top of a vehicle, with different cameras pointed in different directions in order to capture a complete 360 degree view of the surrounding environment.”
Alarcon and Espeset are analogous as they are from the field of image capturing of object for viewing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have the imaging condition setting section set the plurality of imaging conditions having at least different imaging angles of view as taught by Espeset.
The motivation to include the modification is to capture wide area of the object with different orientation of imaging devices.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Alarcon in view of Miyakawa et al. (US patent publication 20170318256, “Miyakawa”)

Alarcon doesn’t expressly teach, wherein the imaging condition setting section sets the plurality of imaging conditions having at least different numbers of recording pixels.
However, Miyakawa teaches, an imaging condition setting section sets the plurality of imaging conditions having at least different numbers of recording pixels. (“[239]…..That is, a configuration may be adopted in which a plurality of images having different imaging conditions with a relatively small number of pixels and a single image with a relatively large number of pixels are captured in a time shared fashion.”)
 Alarcon and Miyakawa are analogous as they are from the field of processing of imaging capturing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have the imaging condition setting section set the plurality of imaging conditions having at least different numbers of recording pixels as taught by Miyakawa.
The motivation to include the modification is to have an imaging evaluation map that considers effect of different variation image capturing methods..


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Alarcon in view of Miyakawa et al. (US patent publication 20170318209, “Miyakawa2”)

Alarcon doesn’t expressly teach, wherein the imaging condition setting section sets the plurality of imaging conditions having at least different exposure correction amounts.
However, Miyakawa2 teaches, an imaging condition setting section sets the plurality of imaging conditions having at least different exposure correction amounts.
(“[0092] To summarize the above, the image sensor 22 is configured so as to be capable of varying the imaging conditions for each of the unit groups 32, such as exposure time, amplification ratio, frame rate and so on”)
 Alarcon and Miyakawa2 are analogous as they are from the field of processing of imaging capturing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have the imaging condition setting section set the plurality of imaging conditions having at least different exposure correction amounts as taught by Miyakawa2.
The motivation to include the modification is to have an imaging evaluation map that considers effect of different variation image capturing methods.

Regarding claim 8, Alarcon doesn’t expressly teach, wherein the imaging condition setting section sets the plurality of imaging conditions having at least different frame rates.
However, Miyakawa2 teaches, an imaging condition setting section sets the plurality of imaging conditions having at least different frame rates.(“[0092] To summarize the above, the image sensor 22 is configured so as to be capable of varying the imaging conditions for each of the unit groups 32, such as exposure time, amplification ratio, frame rate and so on”)
 Alarcon and Miyakawa2 are analogous as they are from the field of processing of imaging capturing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have the imaging condition setting section set the plurality of imaging conditions having at least different frame rates as taught by Miyakawa2.
The motivation to include the modification is to have an imaging evaluation map that considers effect of different variation image capturing methods.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Alarcon in view of  Iida et al. ( US patent: 10352912, “Iida”).

Regarding claim 11, Alarcon doesn’t expressly teach, wherein in a case where a structure is set as the object, the characteristic part setting section further sets a deteriorated part on a surface of the structure as the characteristic part.
However, Iida teaches, wherein in a case where a structure is set as the object, a characteristic part setting section further sets a deteriorated part on a surface of the structure as the characteristic part. (Column 13 Lines 45-53: “With the above configuration, the AE sensor 10, the amplifier 11, the A/D converter 12, the signal processor 20, and the wireless transmitter 21 can be set as sensor nodes and installed in a structure such as a bridge to be evaluated, the structure evaluation apparatus 30a can be installed in a monitoring room, and a deteriorated state of the structure may be monitored from a remote place.”)
Alarcon and Iida are analogous as they are from the inspection of object/structure.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have included, in a case where a structure is set as the object, the characteristic part setting section further sets a deteriorated part on a surface of the structure as the characteristic part as taught by Iida.
The purpose of the modification is to filter out the smooth surface so that cracked/deteriorated part of the 3d model can be analyzed efficiently.

Regarding claim 12, Alarcon as modified by Iida teaches, wherein a stain and/or a crack on the surface of the structure is set as the deteriorated part (Iida, Column 2 Line 67- Column 3 Line 6: ….. For example, a structure may be any structure as long as an elastic wave is generated in the structure due to occurrence or progress of cracks or an external impact (e.g., rain, artificial rain, etc.). Also, a bridge is not limited to a structure constructed over a river or a valley, and includes various structures provided above the ground (e.g., an elevated bridge over a highway).”)

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Alarcon in view of  Yano et al. ( US patent Publication: 20020113865, “Yano”).

Regarding claim 16, Alarcon teaches, wherein the coordinate space setting section sets the coordinate space on a basis of the three-dimensional model (Alarcon Abstract: “ Using a CAD model of the object of interest, we define the scene points and the viewpoints, with the later being the solution space.”   Page 4935 right column last paragraph to page 4936 left column top paragraph: “In order to devise a solution to the problem in Section II-B, we first discretize the scene. To this end we import the CAD file of the part to be inspected, and extract the triangular mesh. Then, we compute the centroid of each triangle and the normal vector to the plane where the triangle lies. Using each of the triangles’ centroids and normals we construct an ordered list of directional points. In this work we assume that the list of directional points effectively models the geometry of the part for the purposes of inspection.”) but doesn’t expressly teach that the three dimensional model is generated by a three-dimensional model generating section and an object image acquiring section that acquires a plurality of images obtained by imaging the object from a plurality of viewpoints and a three-dimensional model generating section that generates a three-dimensional model of the object on the basis of the plurality of acquired images;
However, Yano teaches, an object image acquiring section that acquires a plurality of images obtained by imaging the object from a plurality of viewpoints; and a ([0015] “…. first generating means for generating a three-dimensional model of an object for each pair of adjacent object images of a plurality of object images obtained from different viewpoints;”)
Alarcon and Yano are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have included an object image acquiring section that acquires a plurality of images obtained by imaging the object from a plurality of viewpoints; and a three-dimensional model generating section that generates a three-dimensional model of the object on the basis of the plurality of acquired images, as taught by Yano and then use the coordinate space setting section of Alarcon to set the coordinate space on the basis of the three-dimensional model.
The motivation to include the modification is to reduce the dependency of pre-stored 3d model of the object.

Regarding claim 17, Alarcon as modified by Yano teaches, wherein the characteristic part setting section sets the characteristic part on the basis of the three-dimensional model of the object generated by the three-dimensional model generating section. ((Alarcon Abstract: “Using a CAD model of the object of interest, we define the scene points and the viewpoints, with the later being the solution space.”  The scene points represents the characteristics parts. In claim 16   the three- Alarcon and Yano. )

Regarding claim 18, Alarcon as modified by Yano teaches, wherein the evaluation standard setting section sets the evaluation standard for each characteristic part on the basis of the three-dimensional model of the object generated by the three-dimensional model generating section. (Alarcon, Evaluation standard is defined by coverage model and it is based on the imaging candidate position (v) and the imaging condition (direction of imaging lens property) for each of the characteristic parts (p).  Alarcon, Page 4935, left   “The coverage model of a vision system models multiple cameras, the environment, and the task. The camera system is approximated using the pin hole model, which accounts for the sensor’s properties, and the coverage model additionally considers the lens’ properties. The geometric environment model is a set of three-dimensional surfaces and it accounts for static occlusion in the scene. The task is modeled using a set of directional points, which are three-dimensional points with a direction component, and a set of task parameters. The directional points model the target to an arbitrary degree of precision, and the task parameters model the visual requirements of the task. The coverage function C(v, p) is bound to the range [0, 1]”    In claim 16   the three-dimensional model of the object generated by the three-dimensional model generating section that is taught by Alarcon and Yano.)

Alarcon teaches the functionality of the steps of claim 19 as shown in the rejection of claim 1/10. However Alarcon does expressly teach that a non-transitory computer-readable recording medium causes a computer to execute the evaluation of imaging when a command is stored in recording medium is read by a computer. 
However, Yano teaches, a non-transitory computer-readable recording medium causes a computer to execute commands when a command is stored in recording medium is read by a computer. (“[0147] Further, the object of the present invention can be also achieved by providing a storage medium storing program codes for performing the aforesaid processes to a system or an apparatus, reading the program codes with a computer (e.g., CPU, MPU) of the system or apparatus from the storage medium, then executing the program.”)
Yano and Alarcon are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Alarcon to have the step claim 20 to be implemented by a command, the command to be stored in a recording medium and execute the command by a processor as taught by Yano for the purpose creating different implementation of limitation of claim 19.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-15 are also objected to be allowable by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612